Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J), rendered May 23, 2003, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
When he pleaded guilty, the defendant waived his right to appellate review of the issues raised in his motion to suppress (see People v Konieczny, 2 NY3d 569, 573 [2004]; People v Fernandez, 67 NY2d 686, 688 [1986]; People v Carter, 304 AD2d 771 [2003]). Additionally, his conviction rested upon the sufficiency of the facts he articulated at his plea allocution and not upon any facts set out in any prior proceedings (see People v Hansen, 95 NY2d 227, 230 [2000]; see also People v Konieczny, supra).
The defendant’s remaining contentions are foreclosed from appellate review and, in any event, are without merit. Florio, J.P., H. Miller, Cozier and Spolzino, JJ., concur.